The prosecution was begun by affidavit and warrant returnable to the circuit court of Madison county. This process is authorized by local act of the Legislature (Local Acts 1919, p. 17) and passed on by this court in Gaines v. State, 21 Ala. App. 579,110 So. 600. We note the criticism of the law by the counsel for appellant, but its unwisdom cannot be considered by this court, however much we might be inclined to agree. If the law is *Page 402 
bad, the same power that passed it may effect its repeal.
The facts in this case present a question for the determination of the lower court, and while appearing weak and frivolous, we are not in as good position to judge, as was the trial judge, who had the parties before him. We find no error in the record, and the judgment is affirmed.
Affirmed.